Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Natalie Vallot, CRNA,
(PTAN: CA153957),
(NPI: 1811386246)
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-337
Decision No. CR4607
Date: May 12, 2016
DECISION
I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
assign Petitioner, Natalie Vallot, CRNA, an effective Medicare participation date of April
15, 2015."
I. Background
Petitioner appealed a determination by a Medicare contractor, affirmed on
reconsideration and ratified by CMS, to assign her an effective Medicare participation

date of April 15, 2015. CMS filed a motion for summary judgment that included four
proposed exhibits, identified as CMS Ex. 1-CMS Ex. 4. Petitioner opposed the motion

' CMS incorrectly argues that Petitioner’s effective date of Medicare participation is
March 16, 2015. That is plainly wrong. As I shall discuss, Petitioner’s effective date of
participation is April 15, 2015 because that is the date when a Medicare contractor
received an application for participation from Petitioner that it subsequently approved.
42 C.F.R. § 424.520(d). By contrast, March 16, 2015 is the earliest Medicare service
date for which Petitioner may file reimbursement claims based on her April 15 effective
participation date. 42 C.F.R. § 424.521(a)(1).

and filed four proposed exhibits that I identify as P. Ex. 1 - P. Ex. 4. I receive the parties’
exhibits into the record.

It is unnecessary that I decide whether the criteria for summary judgment are met here.
Neither CMS nor Petitioner offers testimony in their exchanges. I decide the case based
on the written record.

IL. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether a Medicare contractor properly assigned Petitioner an effective
participation date of April 15, 2015.

B. Findings of Fact and Conclusions of Law

There is no meaningful dispute as to the facts. Petitioner submitted an application to
participate in Medicare that was received by a Medicare contractor on January 6, 2015.
CMS Ex. | at 1. The contractor found problems with the application and there was an
exchange of communications with Petitioner or her representative in which Petitioner
attempted to supplement the application. CMS Ex. 4 at 2; P. Ex. 1. Ultimately, the
contractor determined that the application remained incomplete despite Petitioner’s
attempts to correct or supplement it and it rejected the application on April 6, 2015. CMS
Ex. | at 1. Petitioner filed a second Medicare enrollment application that was received
by the contractor on April 15, 2015. CMS Ex. 4 at 2. The contractor accepted this
application and assigned Petitioner an effective enrollment date of April 15, 2015, with
March 16, 2015 being the earliest Petitioner could bill for her services. CMS Ex. 2.

The effective date of participation in Medicare is governed by regulations. For purposes
of this decision, the earliest date when a supplier or a provider such as Petitioner may
participate is the date on which CMS or its contractor receives an application for
participation that it subsequently approves. 42 C.F.R. § 424.520(d). No authority exists
to approve an application for participation at an earlier date.

In this case, Petitioner submitted two applications for participation consisting of an
application that the contractor received on January 6, 2015, and a subsequent application
that the contractor received on April 15, 2015. The contractor rejected the January 6
application because it was incomplete or contained inadequate information. Petitioner
cannot receive an effective date based on the January 6 application because it was
rejected. Nor does Petitioner have a right to challenge the contractor’s rejection of that
application. 42 C.F.R. § 424.525(d).
Thus, the on/y application that the contractor could process was the application that the
contractor received on April 15, 2015 (Petitioner’s second application). It did so, and
assigned Petitioner an effective date of April 15, the date that it received the application.
That is entirely consistent with regulatory requirements and is the correct effective date
of Petitioner’s Medicare participation.

Petitioner seems to argue that the information she provided the contractor in an attempt to
rectify problems with the application that the contractor received on January 6 was
sufficient and that the contractor ought to have accepted the application and processed it
to approval. That is, in fact, a challenge to the contractor’s determination to reject the
application that it received on January 6, 2015. Petitioner has no right to challenge the
contractor’s rejection of that application for the reasons that I have stated, and I have no
authority to decide that the contractor inappropriately rejected that application.

/s/
Steven T. Kessel
Administrative Law Judge

